Citation Nr: 1534916	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and cocaine use disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2014 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  During the Board hearing, the undersigned VLJ clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of her claim.  Additionally, the record of the hearing was held open for an additional 30 days, during which the Veteran submitted additional evidence with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ); therefore, it has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2014).  The above actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (describing the hearing officer's duty to fully explain the issues and suggest the submission of evidence that may have been overlooked).  

During the pendency of the appeal, a January 2015 decision by the VA Appeals Management Center (AMC) granted service connection for migraine headaches, effective October 14, 2010.  As this represents a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability rating or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  
 
This matter was previously remanded by the Board in June 2014.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD in accordance with the DSM-5.  

2.  The Veteran's currently diagnosed MDD are not etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), in October 2010.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay statements, and all such records have been associated with the claims file.  

As noted above, this matter was previously remanded by the Board in June 2014, specifically to afford the Veteran a VA psychiatric examination.  Following the Board remand, VA afforded the Veteran a VA psychiatric examination in August 2014.  The VA examiner reviewed the Veteran's claims file, obtained a medical history from the Veteran, and conducted a thorough clinical examination.  Additionally, the examiner provided a clear rationale for the opinion rendered, based upon the evidence of record.  Therefore, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Moreover, given this development, the Board finds there has been substantial compliance with the requested development, such that further remand is not required.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor her representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Specifically, service connection for PTSD requires the presence of three particular elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a) (2014), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

For claims of PTSD based upon in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  VA will not deny a PTSD claim that is based on an in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's primary contention is that PTSD is related to a personal assault event which occurred while she was stationed in Germany during active service.  The Veteran has consistently reported that upon returning to her room one evening, she discovered a male soldier had been hiding under her bed waiting for her, presumably to assault her.  

Service treatment records reflect a history of depressive symptoms during service as well as a history of behavioral problems resulting in at least one court martial.  The Board previously conceded in its June 2014 remand that given the Veteran's in-service history of mental health counseling and behavior changes, her reported in service stressor event likely happened as claimed.  

Post-service VA and private treatment records document various psychiatric diagnoses including PTSD, dysthymic disorder, major depressive disorder, dependent personality disorder, and polysubstance dependence.  

Given the Veteran's credible reports of an in-service stressor with corresponding markers, and the multiple psychiatric diagnoses of record, the June 2014 Board remand directed that the Veteran be afforded a VA examination in order to determine the extent of the Veteran's current psychiatric diagnoses and whether any such conditions were related to the Veteran's active service.  

Therefore, the Veteran was afforded a VA examination in August 2014.  The VA examiner reviewed the Veteran's claims file, including service treatment records.  Based upon a review of the evidence, the Veteran's reported history, and a thorough psychiatric examination; the VA examiner found that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD.  Rather, the examiner diagnosed recurrent moderate major depressive disorder (MDD) with anxious distress, and cocaine use disorder in early remission.  The examiner noted that she was able to differentiate between the symptoms of each psychiatric diagnosis, and given that the Veteran's substance abuse disorder was in early remission since April 2014, the current mental condition symptoms identified upon examination were attributed to her major depressive disorder.  

Notably, the examiner opined that the Veteran's diagnosed psychiatric disorders were less likely than not caused by or incurred in active service.  

Regarding the Veteran's primary claim of PTSD, the examiner noted that the most significant stressor consistently reported by the Veteran has been the Veteran's history of abuse and domestic violence by her ex-husband, which resulted in a three-year prison term for the Veteran after she shot her ex-husband.  Despite this history of domestic violence, which occurred both prior to and several years after active service, the examiner found that the Veteran did not endorse trauma-related symptoms sufficient for a diagnosis of PTSD.  

The VA examiner acknowledged the Veteran's prior PTSD diagnosis by a VA social worker, but pointed out that no specific symptoms supporting the diagnosis were indicated.  Additionally, past VA psychologists and psychiatrists generally documented PTSD "by history" or "per record" or "per past diagnosis," which suggests that there was insufficient support for a confirmed diagnosis of PTSD.  Moreover, during the Veteran's first evaluation for PTSD based upon her reported in-service personal assault in January 2003, a VA psychologist stated that the Veteran did not have PTSD.  

Regarding the Veteran's reported in-service personal assault, the examiner noted that a review of service treatment records and personnel records indicated that the Veteran's military occupational specialty was reclassified, although the reason was not trauma-related.  The Veteran also had disciplinary actions in 1980 and 1982, but there was no clear correlation with the alleged in-service incident; moreover, the Veteran did not correlate the two.  The Veteran was seen once by a Department of Defense (DOD) psychologist while on active duty for situational stress due to her adjustment to the Army and separation from family, but there was no subsequent psychiatric treatment, although notably, the Veteran was treated for addiction after positive drug tests in 1980-81.  The examiner noted there was no mental health concerns noted upon separation examination, and no specific mental disorder diagnosed during active service.  Moreover, the Veteran reported good psychological adjustment after she separated from the military for several years, until her father passed away in 1989, and that since that time, she had experienced significant problems with substance abuse and depression.  Mental health treatment records during the Veteran's 2005 incarceration showed that she was treated for depression and polysubstance abuse/dependence, but there was no reference to a trauma history or PTSD.  Overall, the VA examiner concluded there was insufficient evidence based on the Veteran's reports and available treatment records to support a diagnosis of PTSD due to an in-service stressor or other non-service-related stressor.  

Regarding the examiner's diagnosis of recurrent, moderate MDD, she noted that the Veteran was seen during active service for situational stress related to adjustment to the Army and being separated from family, but there was no indication of continued treatment for the issue or of a formal mental disorder diagnosis.  As noted above, the Veteran reported that she was stable post-service until 1989 when her father died, and that since, she has been treated off and on for mental health concerns.  The examiner also noted that the Veteran's chronic history of polysubstance abuse/dependence also contributed to her diagnosed MDD.  Thus, the examiner found that there was insufficient evidence to suggest that the Veteran's current depression was caused by or incurred in active service.  

Finally, regarding the Veteran's diagnosed cocaine use disorder in early remission, the examiner noted that the Veteran's history of substance abuse was well documented and began prior to her enlistment in the military.  The examiner noted that the Veteran tested positive for drugs during active service and was enrolled in a substance abuse addiction program.  Likewise, the Vetera had extensive inpatient and outpatient treatment for a primary diagnosis of polysubstance abuse/dependence, since 2003.  Therefore, the examiner found that there was no evidence to suggest that the Veteran's chronic polysubstance abuse/dependence was caused by or incurred in service.  

Based upon a thorough review of the evidence of record, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and cocaine use disorder.  

The Board acknowledges the Veteran's assertions that she has an acquired psychiatric disorder due to her active service.  Moreover, such assertions are competent insofar as they relate observable symptoms.  See Layno, 6 Vet. App. 465.  However, the Veteran does not possess the competence to render a nexus opinion which links a complex psychiatric condition to her active service, to include her reported in-service personal assault stressor, as this requires specialized medical and psychiatric expertise.  See Jandreau v, 492 F.3d at 1377.  Therefore, to the extent that the Veteran's law statements assert a nexus between a current acquired psychiatric disorder and her active service, to include her reported in-service personal assault stressor, such statements are afforded little probative value.  

The most probative competent evidence of record is the August 2014 VA examination report, which documents that the Veteran does not meet the DSM-5 diagnostic criteria for a current diagnosis of PTSD.  Moreover, the VA examiner found that the Veteran's currently diagnosed MDD and cocaine use disorder, in early remission, were not incurred in or caused by the Veteran's active service.  This opinion is persuasive and the Board finds that there is a lack of persuasive evidence in support of the claim.  

Given the above, the Board finds that preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and cocaine use disorder.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, MDD, and cocaine use disorder, is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


